United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 11-2558
                                 ___________

Curtis James Neeley, Jr., MFA,         *
                                       *
               Appellant,              *
                                       *
        v.                             *
                                       *
NameMedia, Inc.,                       *
                                       *
               Appellee,               * Appeal from the United States
                                       * District Court for the
Network Solutions,                     * Western District of Arkansas.
                                       *
               Defendant,              * [UNPUBLISHED]
                                       *
Google, Inc.,                          *
                                       *
               Appellee.               *
                                       *
----------------                       *
                                       *
NameMedia, Inc.,                       *
                                       *
               Counter Claimant,       *
                                       *
        v.                             *
                                       *
Curtis James Neeley, Jr., MFA,         *
                                       *
               Counter Defendant.      *
                                  ___________
                             Submitted: February 3, 2012
                                Filed: February 15, 2012
                                 ___________

Before BYE, COLLOTON, and GRUENDER, Circuit Judges.
                           ___________

PER CURIAM.

       Following the adverse resolution of his civil action, Curtis Neeley appeals the
district court’s1 dismissal of certain claims, and the court’s refusal to allow
amendment of his complaint. Upon careful review, we conclude that dismissal of his
17 U.S.C. § 106A claims was proper for the reasons stated by the district court in its
June 7, 2011 order denying Neeley’s motion for reconsideration. We also conclude
that the court did not abuse its discretion in denying Neeley further leave to amend
after he filed a second amended complaint, as the proposed amendments he highlights
on appeal would have been futile. See Dennis v. Dillard Dep’t Stores, Inc., 207 F.3d
523, 525 (8th Cir. 2000). Accordingly, we affirm. See 8th Cir. R. 47B.
                         ______________________________




      1
        The Honorable Jimm Larry Hendren, Chief Judge, United States District Court
for the Western District of Arkansas.

                                         -2-